Citation Nr: 0733817	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for intramedullary spinal 
cord hemorrhage and hematoma formation at T1-T2 as secondary 
to the service-connected disability of degenerative disc 
disease, cervical spine and thoracolumbar spine with 
scoliosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel

INTRODUCTION

The veteran had active service from August 1968 to July 1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted the veteran's claims for 
service connection of degenerative disc disease of the 
cervical spine and degenerative disc disease of the thoracic 
spine with thoracic scoliosis and denied his claim of service 
connection for intermedullary spinal cord hemorrhage and 
hematoma formation at T1-T2.  

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the June 2007 Travel Board hearing, the veteran's 
representative explained that a specialist's opinion had not 
been sought with respect to the veteran's claimed disorder 
and requested that a nexus opinion by a neurosurgeon be 
obtained.   

The record reflects that the veteran underwent VA spine 
examinations in July 2004 and November 2004 and a 
neurological examination in September 2004.  Nevertheless, it 
is observed that there is no definitive nexus opinion by a 
physician specialist of record regarding the question of 
whether the veteran's claimed disorder is related to his 
service-connected back disability.  While the September 2004 
VA neurological examiner's (E.) concluded that the veteran's 
intramedullary hematomy was not related to service, E.'s 
credentials were not identified in the examination report and 
he admitted that he was unable to ascertain the etiology of 
the veteran's intramedullary hematoma.  It is also noted that 
the July 2004 VA spine examiner (A.G.) concluded that the 
veteran's T1 level paraplegia associated with his 
intramedullary hemorrhage and subsequent hematoma is not as 
likely as not secondary to his military service nor to any of 
his cervical, thoracic, nor lumbar spine conditions that are 
attributed to the veteran's military service.  Similarly, 
however, A.G.'s credentials were not specified in the 
examination report.  It is further noted that the November 
2004 VA examining physician (J.K.B., M.D.) offered no opinion 
regarding the etiology of the veteran's claimed disorder and, 
further, was not shown to specialize in the area of 
neurological disorders.  Moreover, a VA physician (B.C.B., 
M.D.) who has treated the veteran for his spine injuries and 
related symptoms wrote in January 2004 correspondence that he 
could not speculate on the relationship between the veteran's 
degenerative changes in the spine and the intramedullary 
hematoma and suggested that the opinion of a neurosurgical 
team be sought regarding that issue.  As it is clear from the 
physician's statement that the nature and etiology of the 
veteran's claimed disorder is complex and a definitive 
opinion has not been obtained from an appropriate physician 
specialist, the Board finds that an examination and nexus 
opinion by a neurosurgeon is warranted in this case. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
an appropriate VCAA notice, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim of entitlement to service connection 
for intramedullary spinal cord hemorrhage 
and hematoma formation at T1-T2 as 
secondary to the service-connected 
disability of degenerative disc disease, 
cervical spine and thoracolumbar spine 
with scoliosis, including which portion of 
the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of the 
veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  The notice should 
specifically explain what the evidence 
must show to establish entitlement to 
service connection on a secondary basis.  
The notice should also address all five 
elements of a service connection claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  The RO should request any outstanding 
VA medical records of treatment pertaining 
to the veteran's intramedullary spinal 
cord hemorrhage and hematoma formation at 
T1-T2 (to include any records from March 
2003 to the present) and associate them 
with the claims folder.  If no such 
records are available, such should be 
stated for the record.

3.  The veteran should be afforded with a 
medical examination by a neurosurgeon to 
determine the identity and etiology of any 
neurological disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with 
the examination.  If a intramedullary 
spinal cord hemorrhage and hematoma 
formation at T1-T2 and/or its residuals 
are found on examination, the neurosurgeon 
should state whether or not the disorder 
is at least as likely as not (i.e., 
probability of 50 percent), caused or 
aggravated by the veteran's service-
connected back disability or is otherwise 
related to service or any symptomatology 
shown in service.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

4.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate the 
claim with consideration of any evidence 
received since the December 2006 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion, favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



